DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 6, 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US PGPub 20200274520), a reference of record.
As per claim 1:
Shin et al. discloses in Fig. 7C:
A film bulk acoustic resonator (FBAR) structure ([0007]), comprising: 
a bottom cap wafer (substrate 75); 
a piezoelectric layer (105) disposed on the bottom cap wafer; 
a bottom electrode (first electrode 83) disposed below the piezoelectric layer; 
a top electrode (second electrode 84) disposed above the piezoelectric layer, 
wherein portions of the bottom electrode, the piezoelectric layer, and the top electrode that overlap with each other constitute a piezoelectric stack (being an FBAR); 
a lower cavity disposed below the piezoelectric stack (air cavity 85); and a sacrificial layer (cavity 85, or in the alternative first passivation layer 86 and cavity 85), a boundary layer (passivation layer 106), and a bottom bonding layer (trap rich layer 81) sequentially disposed between the piezoelectric layer and the bottom cap wafer, wherein the sacrificial layer is disposed between the piezoelectric layer and the boundary layer (passivation layer 106 is shown as being below cavity 85 and first passivation layer 86, such that cavity 85 and first passivation layer 86 is between the piezoelectric layer and the boundary layer), a portion of the sacrificial layer below the piezoelectric stack being removed to form a lower cavity (cavity 85, wherein removal of the sacrificial layer is a product-by-process limitation, wherein only the resulting product is given patentable weight, MPEP § 2113, such that the removal of the sacrificial portion only provides for removal of the sacrificial layer, such that the presence of the sacrificial layer is no longer positively recited, the claim language not excluding the complete removal of sacrificial material, or in the alternative, the cavity 85 not having first passivation layer 86), the bottom bonding layer is disposed below the sacrificial layer, the bottom bonding layer including a planarized bottom surface (bottom surface is shown as planar) bonded to the bottom cap wafer and a protruding structure (substrate 75 forms a trench to which the trap rich layer 81 conforms, forming lower portions and protruding portions that extend upward from the bottom of the cavity) protruding towards the piezoelectric layer and surrounding the lower cavity (as seen in Fig. 7C);
and the boundary layer covering a surface of the bottom bonding layer including the protruding structure (as seen in Fig. 7C),
wherein a projection of the piezoelectric stack is located within the lower cavity (as seen in Fig. 7C), a projection of an edge of the top electrode is located within the lower cavity (edge abutting the side of low acoustic impedance layer 117)  and closer to a first side (left) of the lower cavity than to a second side of the lower cavity, and-2-Application No.: 17/649,454 Attorney Docket No.: 15848.0001-02000a projection of an edge (right side) of the bottom electrode is located within the lower cavity and closer to the second side (right side) of the lower cavity than to the first side of the lower cavity, the second side of the lower cavity being opposite to the first side of the lower cavity.

An alternative interpretation may use Fig. 12B, where similar structures are shown, however the separation of first passivation layer 86 and first passivation layer 106 are more clearly shown, such that the removed sacrificial material forming cavity 85 is more clearly seen to be sequentially stacked with the boundary layer and the bottom bonding layer.

As per claim 6:
Shin et al. discloses in Fig. 7C:
a top passivation layer (second passivation layer 87) disposed above the top electrode; and a bottom passivation layer (passivation layer 106 above the cavities 85 & 95) disposed below the bottom electrode.

As per claim 18:
Shin et al. discloses in Fig. 7C:
a raised structure (multi-layer raised frame structure 115) disposed along the edge of the top electrode, the raised structure protruding from the top electrode in a direction away from the bottom electrode.

As per claim 19:
Shin et al. discloses in Fig. 7C:
the piezoelectric layer includes aluminum nitride (AIN), zinc oxide (ZnO), lithium niobate (LiNbO3), lithium tantalate (LiTaO3), lead zirconate titanate (PZT), barium strontium titanate (BST), or a stacked combination of two or more of these materials ([0139]).

As per claim 20:
Shin et al. discloses in Fig. 7C:
the top electrode and the bottom electrode include molybdenum (Mo), aluminum (Al), copper (Cu), platinum (Pt), tantalum (Ta), tungsten (W), palladium (Pd), ruthenium (Ru), or a stacked combination of two or more of these materials ([0139]).

As per claim 21:
Shin et al. discloses in Fig. 7C:
the boundary layer is disposed on a top surface and sidewalls of the protruding structure (passivation layer 106 extends from the bottom of the cavity, up the side walls, and over the edge).

As per claim 22:
Shin et al. discloses in Fig. 7C:
a portion of the boundary layer disposed on the top surface of the protruding structure directly contacts the piezoelectric layer (portion of passivation layer 106 over center support under air bridge 77 is shown to be in contact with piezoelectric layer 105).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US PGPub 20200274520) in view of Shibata et al. (US PGPub 20070194863), both references of record.
As per claim 2:
Shin et al. does not disclose: 
a raised structure disposed along the edge of the bottom electrode, the raised structure protruding from the bottom electrode towards the lower cavity.
Shibata et al. discloses in Fig. 18:
A film bulk acoustic resonator (title) comprising a cavity, and a lower electrode, wherein the FBAR featues a raised structure (first additional films 54a-d) disposed along the edge of the bottom electrode, the raised structure protruding from the bottom electrode towards the lower cavity.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a raised structure disposed along the edge of the bottom electrode, the raised structure protruding from the bottom electrode towards the lower cavity, in the manner of the first additional films of Shibata et al. to provide the benefit of varying the resonance frequency of the FBAR as taught by Shibata et al. ([0051]).

Claim(s) 7-10, 12, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US PGPub 20200274520) in view of Shealy et al. (US PGPub 20200313751), all references of record.
As per claim 7:
Shin et al. discloses 
a bottom electrode contact layer (second metal layer contact 88) disposed above the piezoelectric layer and electrically connected with the bottom electrode; and 
a top electrode contact layer (second metal layer contact 80) disposed above the top passivation layer and electrically connected with the top electrode via a top electrode contact window formed in the top passivation layer (gap between second passivation layers 87 & 97).
Shin et al. does not disclose:
a bottom electrode contact layer disposed above the piezoelectric layer and electrically connected with the bottom electrode via a bottom electrode contact window formed in the piezoelectric layer.
Shealy discloses in Fig. 28:
An FBAR wherein a bottom electrode contact layer (second contact metal 2611) disposed above the piezoelectric layer and electrically connected with the bottom electrode via a bottom electrode contact window formed in the piezoelectric layer (electrode contact via 2410).
At the time of filing, it would have been obvious to connect the electrode contact layer of Shin with the bottom electrode of Shin via a bottom electrode contact window formed in the piezoelectric layer as an art-recognized alternative/equivalent method for connecting FBAR electrodes to outer contact areas to provide the same function, as illustrated by Shealy et al.

As per claim 8: 
Shin et al. does not disclose:
an upper cavity disposed above the piezoelectric stack; 
a top bonding layer disposed on the piezoelectric layer, and surrounding the upper cavity; and 
a top cap wafer bonded to the top bonding layer and covering the upper cavity.
Shealy et al. discloses in Figs. 1:
an upper cavity disposed above the piezoelectric stack (FBAR configuration comprises two air cavity interfaces, as seen in Fig. 1A, as opposed to a single cavity interface for SMR configurations as shown in Figs. 47A-59C); 
a top bonding layer (bond pads 144 and topside metal 145 and bondpads 142, shown in related Fig. 6) disposed on the piezoelectric layer, and surrounding the upper cavity (provides for hermetic bonding, para [0056], which requires surrounding the cavity); 
and a top cap wafer (interposer substrate 119) bonded to the top bonding layer and covering the upper cavity.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide an upper cavity disposed above the piezoelectric stack; a top bonding layer disposed on the piezoelectric layer, and surrounding the upper cavity; and a top cap wafer bonded to the top bonding layer and covering the upper cavity in the manner of Shealy to provide the benefit of hermetic sealing of the resonator as taught by Shealy et al. ([0056]) and to protect the resonator from environmental hazards, as is well-understood in the art.

As per claim 9:
Shin et al. does not disclose:
a bottom electrode through hole extending through the top bonding layer and the top cap wafer, and exposing a portion of the bottom electrode contact layer; and a top electrode through hole extending through the top bonding layer and the top cap wafer, and exposing a portion of the top electrode contact layer.
Shealy et al. discloses in Figs. 1A & related Fig. 6:
a bottom electrode through hole (interposer may be a fully processed version, in which through vias 151 are used, as seen in 601, para [0056], and through vias are provided through the top cap wafer and the bonding layers to the top electrode contact layer) extending through the top bonding layer and the top cap wafer, and exposing a portion of the bottom electrode contact layer; 
and  a top electrode through hole extending through the top bonding layer and the top cap wafer, and exposing a portion of the top electrode contact layer.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a bottom electrode through hole extending through the top bonding layer and the top cap wafer, and exposing a portion of the bottom electrode contact layer; and a top electrode through hole extending through the top bonding layer and the top cap wafer, and exposing a portion of the top electrode contact layer in the manner of Shealy et al. as taught by Shealy et al. to provide the benefit of providing electrical coupling between the resonator and components external to the package of the device, as taught by Shealy et al. ([0042])

As per claim 10:
Shin et al. does not disclose:
a conductive layer; a first section of the conductive layer being disposed on sidewalls of the top electrode through hole and the exposed portion of the top electrode contact layer; and -4-Application No.: 17/649,454 Attorney Docket No.: 15848.0001-02000 a second section of the conductive layer being disposed on sidewalls of the bottom electrode through hole and the exposed portion of the bottom electrode contact layer.
Shealy et al. discloses in Figs. 1A & related Fig. 6:
a conductive layer (through-vias 151 and bonding pads 142 & 143 are disclosed as being electrically conductive, para [0056]); 
a first section of the conductive layer being disposed on sidewalls of the top electrode through hole and the exposed portion of the top electrode contact layer; 
and a second section of the conductive layer being disposed on sidewalls of the bottom electrode through hole and the exposed portion of the bottom electrode contact layer (through-vias holes are shown as being filled, with the interposer substrate 119 disclosed as being insulative, thus the conductive layer is disposed on the sidewalls of the respective through holes and the exposed portion of the respective electrode contact layer).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a conductive layer; a first section of the conductive layer being disposed on sidewalls of the top electrode through hole and the exposed portion of the top electrode contact layer; and-4-Application No.: 17/649,454 Attorney Docket No.: 15848.0001-02000a second section of the conductive layer being disposed on sidewalls of the bottom electrode through hole and the exposed portion of the bottom electrode contact layer, to provide the benefit of providing electrical coupling between the resonator and components external to the package of the device, as taught by Shealy et al. ([0042])

As per claim 12:
Shin et al. does not disclose
a first metal filling filled in the bottom electrode through hole; a first solder bump disposed on the first metal filling; a second metal filling filled in the top electrode through hole; and a second solder bump disposed on the second metal filling.
Shealy discloses in Fig. 1A:
A first conductive filling filled in the bottom electrode through hole; a first solder bump (solder balls 170) disposed on the first conductive filling; a second conductive filling filled in the top electrode through hole (through-vias 151 and bonding pads 142 are disclosed as being electrically conductive, para [0056]); and a second solder bump (solder balls 170) disposed on the second conductive filling.
At the time of filing, it would have been obvious to one of ordinary skill in the art to fill the through holes of the combination of claim 10 with a metal, as a conductive material commonly used in the art for circuits as recognized by Shealy (para [0055]).

As per claim 15:
Shin et al. does not disclose:
the bottom cap wafer comprises glass or sapphire.
Shealy et al. discloses in Figs. 1A & related Fig. 6:
the bottom cap wafer comprises glass or sapphire (para [0061]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to make the bottom cap wafer out of glass or sapphire as an art-recognized alternative/equivalent substrate material able to provide the same function, as 
demonstrated by Shealy et al.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Shin et al. (US PGPub 20200274520) in view of Shealy et al. (US PGPub 20200313751), as applied to claim 10 above, and further in view of Nishimura et al. (US Patent 9634641), all references of record.
The resultant combination discloses the FBAR structure of claim 10, as rejected above.
As per claim 11:
	The resultant combination does not disclose:
a first solder bump filled in the top electrode through hole and electrically connected with the first section of the conductive layer; 
and a second solder bump filled in the bottom electrode through hole and electrically connected with the second section of the conductive layer.
	Nishimura et al. discloses in Fig. 9C:
A method for forming vias and terminals comprising forming a through hole (metal layer 28) and filling the through hole with a solder bump (solderball 28b).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the method of Nishimura et al. for forming the vias/through holes and terminals of the resonator of the resultant combination to provide the benefit of a simpler method of forming both via interconnections and terminals as taught by Nishimura et al. (col. 9 lines 24-47).
As a consequence of the combination, a first solder bump is filled in the top electrode through hole and electrically connected with the first section of the conductive layer; and a second solder bump is filled in the bottom electrode through hole and electrically connected with the second section of the conductive layer.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Shin et al. (US PGPub 20200274520) in view of Shealy et al. (US PGPub 20200313751), as applied to claim 10 above, and further in view of Guo (US Patent 10574209), all references of record.
The resultant combination discloses the FBAR structure of claim 10, as rejected above.
As per claim 13:
The resultant combination does not disclose:
the conductive layer is a redistribution layer, and the FBAR structure further comprises: a first passivation layer disposed above the conductive layer, the first passivation layer including a first contact window and a second contact window; a first solder bump disposed on the first passivation layer and electrically connected with the first section of the conductive layer via the first contact window; and a second solder bump disposed on the first passivation layer and electrically connected with the second section of the conductive layer via the second contact window.
Guo discloses in Fig. 2B:
A method of forming terminals, wherein a redistribution layer is provide to connect vias (through holes 2021 & 2022) to solder bumps (first and second bump 2081 & 2082, col. 11, lines 23-29) through windows in a passivation layer (first insulating layer 2092).
At the time of filing, it would have been obvious to one of ordinary skill in the art to form and connect the terminals of the resultant combination using the method of Guo to provide the benefit of further isolating the terminals of the package, as is well understood in the art, and to match the terminals to a specified interface required as a design parameter, as is well-understood in the art.
As a consequence of the combination, the conductive layer is a redistribution layer, and the FBAR structure further comprises: a first passivation layer disposed above the conductive layer, the first passivation layer including a first contact window and a second contact window; a first solder bump disposed on the first passivation layer and electrically connected with the first section of the conductive layer via the first contact window; and a second solder bump disposed on the first passivation layer and electrically connected with the second section of the conductive layer via the second contact window.

As per claim 14:
The resultant combination does not disclose:
the first contact window is not vertically aligned with the top electrode through hole, and the second contact window is not vertically aligned with the bottom electrode through hole.
Guo discloses in Fig. 2B:
The windows in the passivation layer are not vertically aligned with the through holes to which they connect.
As a consequence of the combination of claim 13, the first contact window is not vertically aligned with the top electrode through hole, and the second contact window is not vertically aligned with the bottom electrode through hole.

Response to Arguments

Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
In pages 10-11 of the applicant’s remarks, the applicant argues:
 As illustrated in FIG. 7C of Shin (reproduced above), there are only two layers, i.e., trap rich layer 81 and passivation layer 106, disposed between the piezoelectric layer 105 and the substrate 75. Shin does not disclose, at least, "a sacrificial layer, a boundary layer, and a bottom bonding layer sequentially disposed between the piezoelectric layer and the bottom cap wafer," as recited in amended claim 1 (emphases added). 
In addition, as discussed above, the Examiner asserted that Shin's passivation layer 106 corresponds to both of the claimed "boundary layer" and the claimed "sacrificial layer." However, Shin does not disclose that a passivation layer 106 is disposed between the piezoelectric layer 105 and a passivation layer 106. Therefore, Shin fails to disclose, at least, "the sacrificial layer is disposed between the piezoelectric layer and the boundary layer," as recited in amended claim 1 (emphases added). 
Moreover, as illustrated in FIG. 7C of Shin, the bottom surface of the trap rich layer 81 (asserted by the Examiner as corresponding to the claimed "bottom bonding layer") is curved around the air cavity 85, instead of being "planarized," as recited in amended claim 1. Therefore, Shin fails to disclose, at least, "the bottom bonding layer including a planarized bottom surface bonded to the bottom cap wafer," as recited in amended claim 1 (emphasis added). 
Therefore, Shin fails to disclose, at least, 
a sacrificial layer, a boundary layer, and a bottom bonding layer sequentially disposed between the 
piezoelectric layer and the bottom cap wafer, 
wherein the sacrificial layer is disposed between the 
piezoelectric layer and the boundary layer, a portion of 
the sacrificial layer below the piezoelectric stack being 
removed to form a lower cavity, 
the bottom bonding layer is disposed below the sacrificial layer, the bottom bonding layer including a planarized bottom surface bonded to the bottom cap wafer and a 
protruding structure protruding towards the piezoelectric 
layer and surrounding the lower cavity, and as recited in amended claim 1 (emphases added). 
For at least the above reasons, Shin does not disclose each and every element of, and cannot anticipate, amended independent claim 1. In addition, Shin cannot anticipate any one of claims 6 and 18-22 at least due to their dependence from independent claim 1. Therefore, claims 1, 6, and 18-22 are allowable over Shin. 

	The examiner respectfully disagrees. As noted in the rejection, amended as per the amendments to claim 1, the limitation of “a portion of the sacrificial layer below the piezoelectric stack being removed to form a lower cavity” is a product-by-process limitation (See MPEP § 2113), such that the limitation of “a portion of the sacrificial layer” is met by the cavity 85, which lacks a portion of the sacrificial layer. In a product-by-process limitation, the product is given patentable weight, as opposed to the method claimed. As the limitation “a portion of the sacrificial layer below the piezoelectric stack” does not exclude the removal of all of a sacrificial layer, the instance of the complete removal of the sacrificial layer would meet the limitation in question, and further account for a lack of sacrificial material in the apparatus as a whole. As such, the cavity of Shin meets the limitation of sacrificial material. In the alternative interpretation, Shin meets the limitation of “a portion of the sacrificial layer below the piezoelectric stack being removed to form a lower cavity” in a similar manner as cited above (product-by-process limitation), in that the first passivation layer 86, shown as forming a layer above cavity 85 in Figs. 7A-13A, 14A-B (Fig. 13B shows the structure, but has excluded the label without explanation) may be considered the sacrificial layer, and as it is not present within the cavity 85 itself, the product-by-process limitation of “a portion of the sacrificial layer below the piezoelectric stack being removed to form a lower cavity” is met.
	Applicants arguments are thus not persuasive, and the rejection of claim 1 is sustained.
	Arguments pertaining to independent claims are based on the arguments refuted above, and as such the rejections of claims 6-15 & 18-22 are sustained.

	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843